Exhibit 10.13

 

[g15641kki001.jpg]

 

 

Credit Agreement

 

This agreement dated as of December 23, 2008 is between JPMorgan Chase Bank,
N.A. (together with its successors and assigns, the “Bank”). whose address is
121 W. Franklin St., Elkhart, IN 46516, and Supreme Corporation (individually,
the “Borrower” and if more than one, collectively, the “Borrowers”), whose
address is 2581 Kercher Road, Goshen, IN 46528.

 

1.                                      Credit Facilities.

 

1.1                               Scope. This agreement governs Facility A, and,
unless otherwise agreed to in writing by the Bank and the Borrower or prohibited
by any Legal Requirement (as hereafter defined), governs the Credit Facilities
as defined below. This agreement amends and restates that certain Credit
Agreement dated as of January 5, 2004. Advances under any Credit Facilities
shall be subject to the procedures established from time to time by the Bank.
Any procedures agreed to by the Bank with respect to obtaining advances,
including automatic loan sweeps, shall not vary the terms or conditions of this
agreement or the other Related Documents regarding the Credit Facilities.

 

1.2                               Facility A (Line of Credit). The Bank has
approved a credit facility to the Borrower in the principal sum not to exceed
S33,000,000.00 in the aggregate at any one time outstanding and subject to being
reduced as set forth in a Line of Credit Note executed concurrently with this
agreement (“Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note executed concurrently with this agreement, and
any renewals, modifications, extensions, rearrangements, restatements thereof
and replacements or substitutions therefor.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
“Non-usage Fee”) on the average daily unused portion of Facility A at a rate per
annum set forth below opposite the applicable Funded Debt to EBITDA Ratio,
payable in arrears within fifteen (15) days of the end of each fiscal quarter
for which the fee is owing. Funded Debt to EBITDA Ratio is defined as Supreme
Industries, Inc. and its subsidiaries’ ratio of (a) total liabilities excluding
(i) accounts arising from the purchase of goods and services in the ordinary
course of business, (ii) accrued expenses or losses, (iii) deferred revenues or
gains, and (iv) controlled disbursements, to (b) net income, plus amortization
expense, depreciation expense, interest expense and income tax expense.

 

Funded Debt to EBITDA Ratio

 

Non Usage Fee

 

Greater than 4.00 to 1.00

 

0.40

%

Greater than or equal to 3.51 to 1.00 but less than or equal to 4.00 to 1.00

 

0.35

%

Greater than or equal to 3.01 to 1.00 but less than or equal to 3.50 to 1.00

 

0.30

%

Greater than or equal to 2.51 to 1.00 but less than or equal to 3.00 to 1.00

 

0.25

%

Less than or equal to 2.50 to 1.00

 

0.20

%

 

1.3                               Borrowing Base. The aggregate principal amount
of advances outstanding at any one time under the Line of Credit Note (and any
and all renewals, modifications, extensions, rearrangements, restatements
thereof and replacements or substitutions therefor) evidencing Facility A (the
“Aggregate Outstanding Amount”) shall not exceed the Borrowing Base or the
maximum principal amount then available under Facility A, whichever is less (the
“Maximum Available Amount”). If at any time the Aggregate Outstanding Amount
exceeds the Maximum Available Amount, the Borrower shall immediately pay the
Bank an amount equal to such excess. “Borrowing Base” means the aggregate of:

 

A.            80% of the book value of all Eligible Accounts; plus

 

B.            50% of the lower of cost (determined using the first-in, first-out
method of inventory accounting) or wholesale market value, as determined by the
Bank, of all Eligible Inventory.

 

For purposes of determining the Borrowing Base, the assets of Supreme
Corporation and each of its Subsidiaries shall be deemed to be assets of the
Borrower.

 

2.                                      Definitions and Interpretations.

 

2.1                               Definitions. As used in this agreement, the
following terms have the following respective meanings:

 

--------------------------------------------------------------------------------


 

A.            “Account” means a trade account, account receivable, other
receivable, or other right to payment for goods sold or leased or services
rendered.

 

B.            “Account Debtor” means the Person obligated on an Account.

 

C.            “Affiliate” means any Person which, directly or indirectly
Controls or is Controlled by or under common Control with, another Person, and
any director or officer thereof. The Bank is under no circumstances to be deemed
an Affiliate of the Borrower or any of its Subsidiaries.

 

D.            “Authorizing Documents” means certificates of authority to
transact business, certificates of good standing, borrowing resolutions,
appointments, officer’s certificates, certificates of incumbency, and other
documents which empower and authorize or evidence the power and authority of all
Persons (other than the Bank) executing any Related Document or their
representatives to execute and deliver the Related Documents and perform the
Person’s obligations thereunder.

 

E.             “Capital Expenditures” means any expenditure or the incurrence of
any obligation or liability for any asset which is classified as a capital asset
under GAAP.

 

F.             “Collateral” means all Property, now or in the future subject to
any Lien in favor of the Bank, securing or intending to secure, any of the
Liabilities.

 

G.            “Control” as used with respect to any Person, means the power to
direct or cause the direction of, the management and policies of that Person,
directly or indirectly, whether through the ownership of Equity Interests, by
contract, or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

 

H.            “Credit Facilities” means all extensions of credit from the Bank
to the Borrower, whether now existing or hereafter arising, including but not
limited to those described in Section 1, if any, and those extended
contemporaneously with this agreement.

 

I.              “Distributions” means all dividends and other distributions made
to any Equity Owners, other than salary, bonuses, and other compensation for
services expended in the current accounting period.

 

J.             “Eligible Accounts” means, at any time, all of the Borrower’s
Accounts in which the Bank has a first priority continuing perfected Lien and
which are earned and invoiced within thirty (30) days of being earned and which
contain selling terms and conditions satisfactory to the Bank, are payable on
ordinary trade terms, and are not evidenced by a promissory note, other
instrument or chattel paper. The net amount of any Eligible Account against
which the Borrower may borrow shall exclude all returns, discounts, credits, and
offsets of any nature. Unless otherwise agreed to by the Bank in writing,
Eligible Accounts do not include Accounts: (1) which are not owned by the
Borrower free and clear of all Liens, constructive trust, statutory priorities
not in favor of the Bank, and claims of Persons other than the Bank; (2) with
respect to which the Account Debtor is an Affiliate of the Borrower or otherwise
affiliated with or related to the Borrower, including without limitation, any
employee, officer, director, Equity Owner or agent of the Borrower; (3) with
respect to which goods are placed on consignment, guaranteed sale,
bill-and-hold, sale-and-return, sale on approval, cash-on-delivery or other
terms by reason of which the payment by the Account Debtor may be conditional;
(4) with respect to which the Account Debtor is not a resident of the United
States, except to the extent such Accounts are otherwise Eligible Accounts and
are supported by insurance, bonds or other assurances satisfactory to the Bank;
(5) subject to the U.S. Office of Foreign Asset Control Special Designated
Nationals and Blocked Person’s List, or with respect to which the Account Debtor
is otherwise a Person with whom the Borrower or the Bank is prohibited from
doing business by any applicable Legal Requirement; (6) which are not payable in
U.S. Dollars; (7) with respect to which the Borrower is or may become liable to
the Account Debtor for goods sold or services rendered by the Account Debtor to
the Borrower; (8) which are subject to dispute, counterclaim, deduction,
withholding, defense, or setoff; (9) with respect to which the goods have not
been shipped or delivered, or the services have not been rendered, to the
Account Debtor, or which otherwise constitute pre-billed Accounts; (10) which
constitute retainage, or are bonded Accounts; (11) with respect to which the
Bank determines the creditworthiness, financial or business condition of the
Account Debtor to be unsatisfactory; (12) of any Account Debtor who is the
subject of any state or federal bankruptcy, insolvency, or debtor-in-relief
acts, or who has had appointed a trustee, custodian, or receiver for the assets
of such Account Debtor, or who has made an assignment for the benefit of
creditors or has become insolvent or fails generally to pay its debts (including
its payrolls) as such debts become due; (13) with respect to which the Account
Debtor is the United States government or any department or agency of the United
States; (14) otherwise determined to be ineligible by the Bank and (15) which
have not been paid in full within ninety (90) days from the invoice date. In no

 

2

--------------------------------------------------------------------------------


 

event will the balance of any Account of any single Account Debtor be eligible
whenever the portion of the Accounts of such Account Debtor which have not been
paid within ninety (90) days from the invoice date is in excess of 25% of the
total amount outstanding on all Accounts of such Account Debtor.

 

K.            “Eligible Inventory” means, at any time, all of the Borrower’s
Inventory in which the Bank has a first priority continuing perfected Lien
except Inventory which is: (1) not owned by it free and clear of all Liens
except in favor of the Bank, and claims of Persons other than the Bank, (2) slow
moving, obsolete, unsalable, damaged, defective, perishable, or unfit for
further processing; (3) work in process; (4) subject to consignment or otherwise
in the possession of another Person, unless otherwise agreed to by the Bank in
writing; (5) in transit or located outside of the United States; (6) identified
to be purchased under a contract under which it has received, or is entitled to
receive, an advance payment; (7) determined by the Bank to be ineligible due to
licensing, intellectual property, or any Legal Requirements that would make it
difficult to sell, lease or use such Inventory; (8) comprised of samples,
returns, rejected items, re-work items, non-standard items, odd-lots, or
repossessed goods; (9) produced. in violation of applicable Legal Requirements,
including the Fair Labor Standards Act and the regulations and orders of the
Department of Labor; or (10) otherwise determined ineligible by the Bank;
provided, however, that transportation and storage charges shall be excluded
from amounts otherwise included in Eligible Inventory.

 

L.            “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

M.           “Equity Owner” means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.

 

N.            “GAAP” means generally accepted accounting principles in effect
from time to time in the United States of America, consistently applied.

 

O.            “Inventory” means raw materials, work in process, finished goods,
merchandise, parts and supplies, of every kind and goods held for sale or lease
or furnished under contracts of service and all documents of title, warehouse
receipts, bills of lading, and all other documents of every type covering all or
any part of the foregoing,

 

P.            “Intangible Assets” means the aggregate amount of: (1) all assets
classified as intangible assets under GAAP, including, without limitation,
goodwill, trademarks, patents, copyrights, organization expenses, franchises,
licenses, trade names, brand names, mailing lists, catalogs, excess of cost over
book value of assets acquired, and bond discount and underwriting expenses; and
(2) loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower’s
ordinary course of business.

 

Q.            “Legal Requirement” means any law, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing) of
any foreign governmental authority, the United States of America, any state
thereof, any political subdivision of any of the foregoing or any agency,
department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.

 

R.            “Liabilities” means all indebtedness, liabilities and obligations
of every kind and character of the Borrower to the Bank, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.

 

S.            “Lien” means any mortgage, deed of trust, pledge, charge,
encumbrance, security interest, collateral assignment or other lien or
restriction of any kind.

 

T.            “Notes” means all promissory notes, instruments and/or contracts
now or hereafter evidencing the Credit Facilities.

 

3

--------------------------------------------------------------------------------


 

U.            “Obligor” means any Borrower, guarantor, surety, co-signer,
endorser, general partner or other Person who may now or in the future be
obligated to pay any of the Liabilities.

 

V.            “Organizational Documents” means, with respect to any Person,
certificates of existence or formation, documents establishing or governing the
Person or evidencing or certifying that the Person is duly organized and validly
existing in accordance with all applicable Legal Requirements, including all
amendments, restatements, supplements or modifications to such certificates and
documents as of the date of the Related Document referring to the Organizational
Document and any and all future modifications thereto approved by the Bank.

 

W.           “Permitted Investments” means (1) readily marketable direct
obligations of the United States of America or any agency thereof with
maturities of one year or less from the date of acquisition; (2) fully insured
(if issued by a bank other than the Bank) certificates of deposit with
maturities of one year or less from the date of acquisition issued by any
commercial bank operating in the United States of America having capital and
surplus in excess of $500,000,000.00; and (3) commercial paper of a domestic
issuer if at the time of purchase such paper is rated in one of the two highest
rating categories of Standard and Poor’s Corporation or Moody’s Investors
Service.

 

X.            “Person” means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.

 

Y.            “Pledgor” means any Person providing Collateral.

 

Z.            “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.

 

AA.         “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

BB.         “Related Documents” means this agreement, the Notes, applications
for letters of credit, all loan agreements, credit agreements. reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this agreement or with any of the Liabilities. The related
documents include without limitation, the limited guaranty’d and continuing
security agreements, of previously executed and devivered by the Borrower’s
Subsidiaries to the Bank, all of which continue in full force and effect.

 

CC.         “Subsidiary” means, as to any particular Person (the “parent”), a
Person the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 

DD.         “Tangible Net Worth” means total assets less the sum of Intangible
Assets and total liabilities.

 

2.2                               Interpretations. Whenever possible, each
provision of the Related Documents shall be interpreted in such manner as to be
effective and valid under applicable Legal Requirements. If any provision of
this agreement cannot be enforced, the remaining portions of this agreement
shall continue in effect. In the event of any conflict or inconsistency between
this agreement and the provisions of any other Related Documents, the provisions
of this agreement shall control. Use of the term “including” does not imply any
limitation on (but may expand) the antecedent reference. Any reference to a
particular document includes all modifications, supplements, replacements,
renewals or extensions of that document, but this rule of construction does not
authorize amendment of any document without the Bank’s consent. Section headings
are for convenience of reference only and do not affect the interpretation of
this agreement. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP.
Whenever the Bank’s determination, consent, approval or satisfaction is required
under this agreement or the other Related Documents or whenever the Bank may at
its option take or refrain from taking any action under this agreement or the
other Related Documents, the

 

4

--------------------------------------------------------------------------------


 

decision as to whether or not the Bank makes the determination, consents,
approves, is satisfied or takes or refrains from taking any action, shall be in
the sole and exclusive discretion of the Bank, and the Bank’s decision shall be
final and conclusive.

 

3.                                      Conditions Precedent to Extensions of
Credit.

 

3.1                               Conditions Precedent to Initial Extension of
Credit under each of the Credit Facilities. Before the first extension of credit
governed by this agreement and any initial advance under any of the Credit
Facilities, whether by disbursement of a loan, issuance of a letter of credit,
or otherwise, the Borrower shall deliver to the Bank, in form and substance
satisfactory to the Bank:

 

A.            Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

 

B.            Organizational and Authorizing Documents. The Organizational
Documents and Authorizing Documents of the Borrower and any other Persons (other
than the Bank) executing the Related Documents in form and substance
satisfactory to the Bank that at a minimum: (i) document the due organization,
valid existence and good standing of the Borrower and every other Person (other
than the Bank) that is a party to this agreement or any other Related Document;
(ii) evidence that each Person (other than the Bank) which is a party to this
agreement or any other Related Document has the power and authority to enter
into the transactions described therein; and (iii) evidence that the Person
signing on behalf of each Person that is a party to the Related Documents (other
than the Bank) is duly authorized to do so; and

 

C.            Liens. The termination, assignment or subordination, as determined
by the Bank, of all Liens on the Collateral in favor of any secured party (other
than the Bank).

 

3.2                               Conditions Precedent to Each Extension of
Credit. Before any extension of credit governed by this agreement, whether by
disbursement of a loan, issuance of a letter of credit or otherwise, the
following conditions must be satisfied:

 

A.            Representations. The representations of the Borrower and any other
parties, other than the Bank, in the Related Documents are true on and as of the
date of the request for and funding of the extension of credit;

 

B.            No Event of Default. No default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this agreement, the
Notes or any other Related Documents and is continuing or would result from the
extension of credit;

 

C.            Additional Approvals, Opinions, and Documents. The Bank has
received any other approvals, opinions and documents as it may reasonably
request; and

 

D.            No Prohibition or Onerous Conditions. The making of the extension
of credit is not prohibited by and does not subject the Bank, any Obligor, or
any Subsidiary of the Borrower to any penalty or onerous condition under, any
Legal Requirement.

 

4.                                      Affirmative Covenants. The Borrower
agrees to do, and cause each of its Subsidiaries to do, each of the following:

 

4.1                               Insurance. Maintain insurance with financially
sound and reputable insurers, with such insurance and insurers to be
satisfactory to the Bank, covering its Property and business against those
casualties and contingencies and in the types and amounts as are in accordance
with sound business and industry practices, and furnish to the Bank, upon
request of the Bank, reports on each existing insurance policy showing such
information as the Bank may reasonably request.

 

4.2                               Existence. Maintain its existence and business
operations as presently in effect in accordance with all applicable Legal
Requirements, pay its debts and obligations when due under normal terms, and pay
on or before their due date, all taxes, assessments, fees and other governmental
monetary obligations, except as they may be contested in good faith if they have
been properly reflected on its books and, at the Bank’s request, adequate funds
or security has been pledged or reserved to insure payment.

 

5

--------------------------------------------------------------------------------


 

4.3                               Financial Records. Maintain proper books and
records of account, in accordance with GAAP, and consistent with financial
statements previously submitted to the Bank.

 

4.4                               Inspection. Permit the Bank, its agents and
designees to; (a) inspect and photograph its Property, to examine and copy
files, books and records, and to discuss its business, operations, prospects,
assets, affairs and financial condition with the Borrower’s or its Subsidiaries’
officers and accountants, at times and intervals as the Bank reasonably
determines; (b) perform audits or other inspections of the Collateral, including
the records and documents related to the Collateral; and (c) confirm with any
Person any obligations and liabilities of the Person to the Borrower or its
Subsidiaries. The Borrower will, and will cause its Subsidiaries to cooperate
with any inspection or audit. The Borrower will pay the Bank the reasonable
costs and expenses of any audit or inspection of the Collateral (including fees
and expenses charged internally by the Bank for asset reviews) promptly after
receiving the invoice.

 

4.5                               Financial Reports. Furnish to the Bank
whatever information, statements, books and records the Bank may from time to
time reasonably request, including at a minimum:

 

A.            Within forty-five (45) days after each monthly period, the
consolidated financial statements of the Borrower and its Subsidiaries prepared
and presented in accordance with GAAP, including a balance sheet as of the end
of that period, and income statement for that period, and, if requested at any
time by the Sank, statements of cash flow and retained earnings for that period,
all certified as correct by one of its authorized agents.

 

B.            Within ninety (90) days after and as of the end of each of its
fiscal years, the consolidated financial statements of the Borrower and its
Subsidiaries prepared and presented in accordance with GAAP, including a balance
sheet and statements of income, cash flow and retained earnings, such financial
statements to be audited by an independent certified public accountant of
recognized standing satisfactory to the Bank.

 

C.            Within thirty (30) days after and as of the end of each calendar
month, a summary total page of Accounts, aged from date of invoice and certified
as correct by one of its authorized agents.

 

D.            Within thirty (30) days after and as of the end of each calendar
month, a borrowing base certificate, in form and detail satisfactory to the
Bank, along with such supporting documentation as the Bank may request.

 

E.             Via either the EDGAR System or its Home Page, within ninety (90)
days after the filing of its Annual Report on Form 10-K for the fiscal year then
ended with the Securities and Exchange Commission, but no event later than
ninety (90) days after the end of such fiscal year, the financial statements for
such fiscal year as contained in such Annual Report on Form 10-K and, as soon as
it shall become available, the annual report to its shareholders for the fiscal
year then ended.

 

F.             Via either the EDGAR System or its Home Page, within forty-five
(45) days after the filing of its Quarterly Report on Form l0-Q for the fiscal
quarter then ended with the Securities and Exchange Commission, but no event
later than forty-five (45) days after the end of such fiscal quarter, copies of
the financial statements for such fiscal quarter as contained in such Quarterly
Report on Form l0-Q, and, as soon as it shall become available, a quarterly
report to its shareholders for the fiscal quarter then ended.

 

G.            Via either the EDGAR System or its Home Page, promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by it with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of said Commission.

 

If for any reason either the EDGAR System or its Home Page is not available to
it as is required for making available the financial statements or reports
referred to above, it shall then furnish a copy of such financial statements or
reports to the Bank.

 

For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and “Home Page”
means its corporate home page on the World Wide Web accessible through the
Internet via the universal resource locator (URL) identified as
“                                              “ or such other universal
resource locator that it shall designate in writing to the Bank as its corporate
home page on the World Wide Web.

 

4.6                               Notices of Claims, Litigation, Defaults, etc.
Promptly inform the Bank in writing of: (1) all existing and all threatened
litigation, claims, investigations, administrative proceedings and similar
actions or changes in Legal Requirements affecting it which could materially
affect its business, assets, affairs, prospects or financial condition;

 

6

--------------------------------------------------------------------------------


 

(2) the occurrence of any event which gives rise to the Bank’s option to
terminate the Credit Facilities; (3) the institution of steps by it to withdraw
from, or the institution of any steps to terminate, any employee benefit plan as
to which it may have liability; (4) any reportable event or any prohibited
transaction in connection with any employee benefit plan; (5) any additions to
or changes in the locations of its businesses; and (6) any alleged breach by the
Bank of any provision of this agreement or of any other Related Document.

 

4.7                               Other Agreements. Comply with all terms and
conditions of all other agreements, whether now or hereafter existing, between
it and any other Person.

 

4.8                               Title to Assets and Property. Maintain good
and marketable title to all of its Properties, and defend them against all
claims and demands of all Persons at any time claiming any interest in them,

 

4.9                               Additional Assurances. Promptly make, execute
and deliver any and all agreements, documents, instruments and other records
that the Bank may request to evidence any of the Credit Facilities, cure any
defect in the execution and delivery of any of the Related Documents, perfect
any Lien, comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or describe more fully particular aspects of the agreements set forth
or intended to be set forth in any of the Related Documents.

 

4.10                        Employee Benefit Plans. Maintain each employee
benefit plan as to which it may have any liability, in compliance with all Legal
Requirements.

 

4.11                        Banking Relationship. Establish and maintain its
primary banking depository and disbursement relationship with the Bank.

 

4.12                        Additional Documentation. Borrower shall promptly
execute and deliver, and cause Supreme Industries, Inc. and its subsidiaries to
promptly execute and deliver such guarantys, security agreements and other loan
documents as the Bank may reasonably from time to time request.

 

5.                                      Negative Covenants.

 

5.1                               Unless otherwise noted, the financial
requirements set forth in this section will be computed in accordance with GAAP
applied on a basis consistent with financial statements previously submitted by
the Borrower to the Bank.

 

5.2                               Without the written consent of the Bank, the
Borrower will not and no Subsidiary of the Borrower will:

 

A.            Distributions. Redeem, retire, purchase or otherwise acquire,
directly or indirectly, any of its Equity Interests, return any contribution to
an Equity Owner or, other than stock dividends and dividends paid to the
Borrower, declare or pay any Distributions; provided, however, that if there is
no existing default under this agreement or any other Related Document and to do
so will not cause a default under any of such agreements the Borrower may pay
Distributions to its Equity Owners sufficient in amount to pay their income tax
obligations attributable to the Borrower’s taxable income if the Borrower is a
sub S corporation, limited liability company or partnership.

 

B.            Sale of Equity Interests. Issue, sell or otherwise dispose of its
Equity Interests.

 

C.            Debt. Incur, contract for, assume, or permit to remain
outstanding, indebtedness for borrowed money, installment obligations, or
obligations under capital leases or operating leases, other than (1) unsecured
trade debt incurred in the ordinary course of business, (2) indebtedness owing
to the Bank, (3) indebtedness reflected in its latest financial statement
furnished to the Bank prior to execution of this agreement and that is not to be
paid with proceeds of borrowings under the Credit Facilities, (4) indebtedness
outstanding as of the date hereof that has been disclosed to the Bank in writing
and that is not to be paid with proceeds of borrowings under the Credit
Facilities, and (5) indebtedness owed from time to time by any Subsidiary of the
Borrower.

 

D.            Guaranties. Guarantee or otherwise become or remain secondarily
liable on the undertaking of another, except for endorsement of drafts for
deposit and collection in the ordinary course of business.

 

E.             Liens. Create or permit to exist any Lien on any of its Property
except: existing Liens known to and approved by the Bank; Liens to the Bank;
Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities, and liens securing
indebtedness incurred by Section 5.2 C (5) above.

 

7

--------------------------------------------------------------------------------


 

F.             Use of Proceeds. Use, or permit any proceeds of the Credit
Facilities to be used, directly or indirectly, for the purpose of “purchasing or
carrying any margin stock” within the meaning of Federal Reserve Board
Regulation U. At the Bank’s request, it Will furnish a completed Federal Reserve
Board Form U-I.

 

G.            Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
Person, change its name, dissolve, or sell any assets out of the ordinary course
of business; or (3) enter into any arrangement with any Person providing for the
leasing by it of Property which has been sold or transferred by it to such
Person.

 

H.            Limitation on Negative Pledge Clauses. Enter into any agreement
with any Person other than the Rank which prohibits or limits its ability to
create or permit to exist any Lien on any of its Property, whether now owned or
hereafter acquired.

 

I.              Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations under this agreement or any of the other Related Documents.

 

J.             Transfer of Ownership. Permit any pledge of any Equity Interest
in it or any sale or other transfer of any Equity Interest in it.

 

K.            Limitation on Loans, Advances to and Investments in Others and
Receivables from Others. Purchase, hold or acquire any Equity Interest or
evidence of indebtedness of, make or permit to exist any loans or advances to,
permit to exist any receivable from, or make or permit to exist any investment
or acquire any interest whatsoever in, any Person, except: (1) extensions of
trade credit to customers in the ordinary course of business on ordinary terms;
(2) Permitted Investments; and (3) loans, advances, investments and receivables
existing as of the date of this agreement that have been disclosed to and
approved by the Bank in writing and that are not to be paid with proceeds of
borrowings under the Credit Facilities.

 

L.            Organizational Documents. Alter, amend or modify any of its
Organizational Documents.

 

M.           Tangible Net Worth. Permit at any time, its Tangible Net Worth to
be less than $68,000,000.00.

 

N.            Capital Expenditures. Acquire, whether by purchase or capital
lease, fixed assets, if the aggregate purchase price of such assets to the
Borrower, and all Subsidiaries if any, shall exceed $2,000,000.00 in the
aggregate in any one fiscal year.

 

O.            Adjusted EBITDA. Permit its net income plus interest expense, plus
depreciation expense, plus amortization expense, plus income tax expense, plus
non-cash non-recurring expense, minus non-cash non-recurring income, and minus
extraordinary gains, collectively, “Adjusted EBITDA”, all computed for the Test
Period, to be less than eighty-five percent (85%) of Borrower’s projected
Adjusted EBITDA, based on Borrower’s projections delivered to the Bank in which
are summarized on Schedule One. As used in this subsection, the term “Test
Period” means each period of two consecutive months.

 

P.            Government Regulation. (1) Be or become subject at any time to any
Legal Requirement or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Bank from making any advance or extension of credit to it or from
otherwise conducting business with it, or (2) fail to provide documentary and
other evidence of its identity as may be requested by the Bank at any time to
enable the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001,31 U.S.C. Section 5318.

 

Q.            Subsidiaries. Form, create or acquire any Subsidiary.

 

5.3                               Financial Statement Calculations. The
financial covenant(s) set forth in the Section entitled “Negative Covenants” or
in any subsection thereof shall, except as may be otherwise expressly provided
with respect to any particular financial covenant, be calculated on the basis of
the Borrower’s financial statements prepared on a consolidated basis with its
Subsidiaries in accordance with GAAP. Except as may be otherwise expressly
provided with respect to any particular financial covenant, if any financial
covenant states that it is to be tested with respect to any particular period of
time (which may be referred to therein as a “Test Period”) ending on any test
date (e.g., a fiscal month end, fiscal quarter end, or fiscal year end), then
compliance with that covenant shall be required commencing with the

 

8

--------------------------------------------------------------------------------


 

period of time ending on the first test date that occurs after the date of this
agreement (or, if applicable, of the amendment to this agreement which added or
amended such financial covenant).

 

6.                                      Representations.

 

6.1                               Representations and Warranties by the
Borrower. To induce the Bank to enter into this agreement and to extend credit
or other financial accommodations under the Credit Facilities, the Borrower
represents and warrants as of the date of this agreement and as of the date of
each request for credit under the Credit Facilities that each of the following
statements is and shall remain true and correct throughout the term of this
agreement and until all Credit Facilities and all Liabilities under the Notes
and other Related Documents are paid in full: (a) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (b) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity, (c) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (d) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries’ financial condition,
properties, business, affairs, or operations other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (e) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (f) it is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the investment Company Act of 1940, as amended, (g) it is
not a “holding company”, or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, (h) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to this agreement or the Credit Facilities, (i) it owns, or
is licensed to use, all trademarks, trade names, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted, and (j) no part of the proceeds of the Credit Facilities will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States (the “Board”) as now and from time
to time hereafter in effect or for any purpose which violates the provisions of
any regulations of the Board or any other Legal Requirement. The Borrower, other
than a natural Person, further represents that: (a) it is duly organized and
validly existing under the laws of the state where it is organized and is in
good standing in its state of organization and each state where it is doing
business, and (b) the execution and delivery of this agreement and the other
Related Documents to which it is a party and the performance of the obligations
they impose (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs.

 

6.2                               Representations and Warranties Regarding
Assets. To induce the Bank to enter into this agreement and to extend credit or
other financial accommodations under the Credit Facilities, the Borrower
represents and warrants as of the date of this agreement and as of the date of
each request for credit under the Credit Facilities that each of the following
statements is and shall remain true and correct throughout the term of this
agreement and until all Credit Facilities and all Liabilities owing under the
Notes and other Related Documents are paid in full. With respect to any asset
utilized in the calculation of’ the Borrowing Base the Borrower represents and
warrants to the Bank that: (1) each asset represented by the Borrower to be
eligible for Borrowing Base purposes conforms to the eligibility requirements
set forth in this agreement; (2) all asset values delivered to the Bank will be
true and correct, subject to immaterial variance, and be determined on a
consistent accounting basis; (3) except as agreed to the contrary by the Bank in
writing, each asset is now and at all times hereafter will be in the Borrower’s
physical possession and shall not be held by others on consignment, sale or
approval, or sale or return; (4) except as reflected in schedules delivered to
the Bank, each asset is now and at all times hereafter will be of good and
merchantable quality, free from defects; (5) each asset is not now and will not
at any time hereafter be stored with a bailee, warehouseman, or similar Person
without the Rank’s prior written consent, and in such event, the Borrower will
concurrently at the time of bailment cause any such bailee, warehouseman, or
similar Person to issue and deliver to the Bank, warehouseman receipts in the
Bank’s name evidencing the storage of the assets; and (6) the Bank, its assigns,
or agents shall have the right at any time and at the Borrower’s expense to
inspect, examine and audit the Borrower’s

 

9

--------------------------------------------------------------------------------


 

records, and if Accounts are included in the calculation of Borrowing Base,
confirm with Account Debtors the accuracy of such Accounts, and inspect and
examine the assets and to check and test the same as to quality, quantity,
value, and condition.

 

7.                                      Default/Remedies. If any of the Credit
Facilities is not paid at maturity, whether by acceleration or otherwise, or if
a default by anyone occurs under the terms of this agreement, the Notes or any
other Related Documents, then the Bank shall have all of the rights and remedies
provided by any law, equity or agreement.

 

8.                                      Miscellaneous.

 

8.1                               Notice. Any notices and demands under or
related to this agreement shall be in writing and delivered to the intended
party at its address stated in this agreement, and if to the Bank, at its main
office if no other address of the Bank is specified in this agreement, by one of
the following means: (a) by hand; (b) by a nationally recognized overnight
courier service; or (c) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service; or (c) on the third Delivery Day after the notice is deposited
in the mail. “Delivery Day” means a day other than a Saturday, a Sunday or any
other day on which national banking associations are authorized to be closed.
Any party may change its address for purposes of the receipt of notices and
demands by giving notice of the change in the manner provided in this provision.

 

8.2                               No Waiver. No delay on the part of the Bank in
the exercise of any right or remedy waives that right or remedy. No single or
partial exercise by the Bank of any right or remedy precludes any other future
exercise of it or the exercise of any other right or remedy. The making of an
advance during the existence of any default or subsequent to the occurrence of a
default or when all conditions precedent have not been met shall not constitute
a waiver of the default or condition precedent. No waiver or indulgence by the
Bank of any default is effective unless it is in writing and signed by the Bank,
nor shall a waiver on one occasion bar or waive that right on any future
occasion.

 

8.3                               Integration. This agreement, the Notes, and
the other Related Documents embody the entire agreement and understanding
between the Borrower and the Bank and supersede all prior agreements and
understandings relating to their subject matter. If any one or more of the
obligations of the Borrower under this agreement or the Notes is invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired, and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Notes and the other
Related Documents in any other jurisdiction.

 

8.4                               Joint and Several Liability. Each party
executing this agreement as the Borrower is individually, jointly and severally
liable under this agreement.

 

8.5                               Governing Law and Venue. This agreement shall
be governed by and construed in accordance with the laws of the State of Indiana
(without giving effect to its laws of conflicts). The Borrower agrees that any
legal action or proceeding with respect to any of its obligations under this
agreement may be brought by the Bank in any state or federal court located in
the State of Indiana, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Indiana is not a convenient forum or the proper venue for any such
Suit, action or proceeding.

 

8.6                               Survival of Representations and Warranties.
The Borrower understands and agrees that in extending the Credit Facilities, the
Bank is relying on all representations, warranties, and covenants made by the
Borrower in this agreement or in any certificate or other instrument delivered
by the Borrower to the Bank under this agreement or in any of the other Related
Documents. The Borrower further agrees that regardless of any investigation made
by the Bank, all such representations, warranties and covenants will survive the
making of the Credit Facilities and delivery to the Bank of this agreement,
shall be continuing in nature, and shall remain in full force and effect until
such time as the Liabilities shall be paid in full.

 

10

--------------------------------------------------------------------------------


 

8.7                               Non-Liability of the Bank. The relationship
between the Borrower and the Bank created by this agreement is strictly a debtor
and creditor relationship and not fiduciary in nature, nor is the relationship
to be construed as creating any partnership or joint venture between the Bank
and the Borrower. The Borrower is exercising its own judgment with respect to
its business. All information supplied to the Bank is for the Bank’s protection
only and no other party is entitled to rely on such information. There is no
duty for Bank to review, inspect, supervise or inform the Borrower of any matter
with respect to the Borrower’s business. The Bank and the Borrower intend that
the Bank may reasonably rely on all information supplied by the Borrower to the
Bank, together with all representations and warranties given by the Borrower to
the Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.

 

8.8                               Indemnification of the Bank. The Borrower
agrees to indemnify, defend and hold the Bank, its parent companies,
Subsidiaries, Affiliates, their respective successors and assigns and each of
their respective shareholders, directors. officers, employees and agents
(collectively, the “Indemnified Persons”) harmless from any and against any and
all loss, liability, obligation, damage, penalty, judgment, claim, deficiency,
expense, interest, penalties, attorneys’ fees (including the fees and expenses
of any attorneys engaged by the Indemnified Person) and amounts paid in
settlement (“Claims”) to which any Indemnified Person may become subject arising
out of or relating to the Credit Facilities, the Liabilities under this
agreement or any other Related Documents or the Collateral, except to the
limited extent that the Claims are proximately caused by the Indemnified
Person’s gross negligence or willful misconduct. The indemnification provided
for in this paragraph shall survive the termination of this agreement and shall
not be affected by the presence, absence or amount of or the payment or
nonpayment of any claim under, any insurance.

 

8.9                               Counterparts. This agreement may be executed
in multiple counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts, taken together, shall constitute one and
the same agreement.

 

8.10                        Advice of Counsel. The Borrower acknowledges that it
has been advised by counsel, or had the opportunity to be advised by counsel, in
the negotiation, execution and delivery of this agreement and any other Related
Documents.

 

8.11                        Recovery of Additional Costs. If the imposition of
or any change in any Legal Requirement, or the interpretation or application of
any thereof by any court or administrative or governmental authority (including
any request or policy not having the force of law) shall impose, modify, or make
applicable any taxes (except federal, state, or local income or franchise taxes
imposed on the Bank), reserve requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank’s capital as a consequence of the Bank’s obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank herefore, within five (5) days
after the Bank’s written demand for such payment. The Bank’s demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.

 

8.12                        Expenses. The Borrower agrees to pay or reimburse
the Bank for all its out-of-pocket costs and expenses and reasonable attorneys’
fees (including the fees of in-house counsel) incurred in connection with the
development, preparation and execution of, and in connection with the
enforcement or preservation of any rights under, this agreement, any amendment,
supplement, or modification thereto, and any other Related Documents. These
costs and expenses include without limitation any costs or expenses incurred by
the Bank in any bankruptcy, reorganization, insolvency or other similar
proceeding.

 

9.                                      USA PATRIOT ACT NOTIFICATION. The
following notification is provided to the Borrower pursuant to Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENENG A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower:

 

11

--------------------------------------------------------------------------------


 

When the Borrower opens an account, if it is an individual the Bank will ask for
its name, taxpayer identification number, residential address, date of birth,
and other information that will allow the Bank to identify it, and, if it is not
an individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10.                               WAIVER OF SPECIAL DAMAGES. THE BORROWER
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED
MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

11.                               JURY WAIVER. THE BORROWER AND THE BANK HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK
TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

 

Address(es) for Notices:

Borrower:

 

 

2581 Kercher Road

Supreme Corporation

Goshen, IN 46528

 

Attn:

 

 

By:

 

 

 

Robert W. Wilson

President  

 

 

Printed Name

Title

 

 

 

Date Signed:

 12-23-2008

 

 

 

 

Address for Notices:

Bank:

 

 

121 W. FranklinSt.

JPMorgan Chase Bank, N.A.

Elkhart, IN 46516

 

Attn:

 

 

By:

 

 

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

 12-23-2008

 

12

--------------------------------------------------------------------------------